J-S26040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JORY DEAN LOUGHMAN                         :
                                               :
                       Appellant               :   No. 1858 WDA 2019

       Appeal from the Judgment of Sentence Entered November 4, 2019
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0000795-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 03, 2020

        This case returns to us following a remand for Jory Dean Loughman’s

(Loughman) appellate counsel to file either a merits brief or an application to

withdraw pursuant to Anders/Santiago1 and compliant brief and to properly

advise Loughman of his rights following her application to withdraw.

Loughman’s appellate counsel has again filed an application to withdraw under

Anders/Santiago.          We affirm the judgment of sentence and grant the

application to withdraw.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J-S26040-20


        Loughman appeals from the judgment of sentence entered in the Court

of Common Pleas of Mercer County (trial court) following his negotiated guilty

plea to two counts of kidnapping and one count of robbery.2 We previously

set forth the facts and procedural history of this case as follows:

        [Loughman] struck one or two individuals on the evening in
        question. He then confined each of the two aforementioned
        individuals for a substantial period of time. He took the victims’
        valuables, including jewelry, away from them. He blindfolded the
        victims. [Loughman] duck [sic] taped their wrists. The victims
        remained that way for a substantial period of time. The victims
        were restrained in [Loughman’s] kitchen for multiple hours.
        [Loughman] then removed the two (2) individuals and took them
        with him in a vehicle. [Loughman] removed one of the victim’s
        cell phones and discarded it out the window while the vehicle was
        moving. [Loughman] left the victims in the vehicle and left them
        alone. At the time [Loughman] left the victims they were still
        restrained in the back seat.

        Trial Court Opinion, 2/3/20, at 5 (citations omitted). Following
        these events, Loughman was charged with 27 offenses, including
        multiple counts kidnapping and robbery.

        On September 9, 2019, Loughman entered into a negotiated plea
        agreement in which he pled guilty to two counts of kidnapping and
        one count of robbery, all first-degree felonies.              The
        Commonwealth withdrew the remaining charges. Loughman and
        the Commonwealth agreed to a sentence of 5 to 10 years’
        incarceration on each count of kidnapping and 5 years of probation
        on the count of robbery. Each sentence was to be imposed
        consecutively for an aggregate sentence of 10 to 20 years of
        incarceration followed by 5 years of probation.

        Following a pre-sentence investigation and report, the trial court
        sentenced Loughman in accordance with the agreement on
        November 4, 2019. On that same day, Loughman made an oral
        motion to withdraw his guilty plea, which the trial court denied.
        Loughman filed a timely post-sentence motion seeking to modify
____________________________________________


2   18 Pa.C.S. § 2901(a)(3) & 3701(a)(1)(ii).

                                           -2-
J-S26040-20


      the sentence, which the trial court denied. Loughman filed a
      timely notice of appeal and Pa.R.A.P. 1925(b) statement raising
      challenges to the discretionary aspects of his sentence. However,
      approximately one month later, his counsel filed an Amended
      Statement Pursuant to Pa.R.A.P. 1925(c)(4) notifying the trial
      court that she intended to file an Anders brief on appeal. The
      trial court subsequently filed a Pa.R.A.P. 1925(a) opinion
      addressing the substantive issues raised in Loughman’s initial
      Pa.R.A.P. 1925(b) statement.

Commonwealth v. Loughman, 1858 WDA 2019, at *1-3 (Pa. Super. June

18, 2020) (unpublished memorandum).         Following our remand, appellate

counsel has filed an application to withdraw and accompanying Anders brief.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Martuscelli, 54 A.3d 940, 947 (Pa. Super.

2013).   Procedurally, counsel must:     (1) petition the court for leave to

withdraw stating that, after making a conscientious examination of the record,

counsel has determined that the appeal would be frivolous; (2) furnish a copy

of the brief to the defendant; and (3) advise the defendant that he or she has

the right to retain private counsel or raise additional arguments that the

defendant deems worthy of the court’s attention. See Commonwealth v.

Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013).

      Counsel has complied with these procedural mandates. The application

indicates that counsel reviewed the entire record and concluded that the

instant appeal is wholly frivolous. The application states that a copy of the

Anders brief was sent to Loughman with a letter informing him that he has


                                    -3-
J-S26040-20


the right to hire private counsel or file a pro se brief, and a copy of the letter

was attached to the application. See Commonwealth v. Woods, 939 A.2d

896, 900 (Pa. Super. 2007) (noting this court’s precedents requiring that

counsel attach to their withdrawal petition a copy of the letter sent to the

client).   Loughman has not filed a response to counsel’s application and

Anders brief.

      We now examine the substantive elements of the Anders brief. The

brief accompanying the petition to withdraw must: (1) provide a summary of

the procedural history and facts with citations to the record; (2) refer to

anything in the record that counsel believes arguably supports the appeal; (3)

set forth counsel’s conclusion that the appeal is frivolous; and (4) state

counsel’s reasons for concluding that the appeal is frivolous. See Santiago,

978 A.2d at 361.      Counsel’s Anders brief summarizes the factual and

procedural history and identifies one potential issue. It cites to parts of the

record that tend to support the claim and outlines the legal analysis that led

counsel to conclude that any appeal would be frivolous. Because counsel has

complied     with   the   procedural    and    substantive    requirements     of

Anders/Santiago, we now “make a full examination of the proceedings and

make an independent judgment to decide whether the appeal is in fact wholly

frivolous.” Santiago, 978 A.2d at 355 n.5.

      The Anders brief identifies one issue arguably supporting an appeal: a

challenge to the discretionary aspects of Loughman’s sentence.         We agree


                                       -4-
J-S26040-20


with counsel that this claim is frivolous. Loughman entered a negotiated guilty

plea in which he agreed to plead guilty to two counts of kidnapping and one

count of robbery. In exchange, the Commonwealth withdrew the remaining

charges and agreed to an aggregate sentence of 10 to 20 years of

incarceration followed by 5 years of probation.     Following the guilty plea

hearing and colloquy and a presentence investigation report, the trial court

imposed the agreed-upon sentence.       A defendant who pleads guilty and

receives a negotiated sentence waives all challenges to the discretionary

aspects of that sentence. Commonwealth v. Reid, 117 A.3d 777, 784 (Pa.

Super. 2015). Thus, this claim is frivolous.

      Moreover, after independently reviewing the record, we conclude that

there are no additional non-frivolous issues that may support the appeal. See

Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super. 2018) (en

banc) (holding that the Anders procedure requires this court to first review

the issues raised by counsel and then review the entire record “to ascertain if

on its face, there are non-frivolous issues that counsel, intentionally or not,

missed or misstated”). “A plea of guilty forecloses challenges to all matters

except the voluntariness of the plea, the jurisdiction of the court, or the

legality of the sentence.” Commonwealth v. Stewart, 867 A.2d 589, 591

(Pa. Super. 2005).

      While the trial court denied Loughman’s oral motion to withdraw his plea

before sentencing, the motion was based on a bare assertion that he was not


                                     -5-
J-S26040-20


“fairly represented.” Notes of Testimony, 11/4/19, at unnumbered page 15.

If Loughman wishes to challenge plea counsel’s stewardship, such a claim

must be brought in a petition pursuant to the Post-Conviction Relief Act, 42

Pa.C.S. §§ 9541 et seq., and is not cognizable on direct appeal.          See

Commonwealth v. Holmes, 79 A.3d 562, 576 (Pa. 2013) (holding that

ineffective assistance of counsel claims should generally be deferred to

collateral review). Loughman set forth no additional argument to support his

motion to withdraw his plea before sentencing.           Commonwealth v.

Carrasquillo, 115 A.3d 1284, 1292 (Pa. 2015) (holding that a presentence

motion to withdraw guilty plea should be granted when the defendant offers

a “fair and just” reason for withdrawal and the Commonwealth will not suffer

prejudice). In absence of a fair and just reason to grant withdrawal, the trial

court did not abuse its discretion in denying the motion, and we discern no

other non-frivolous issues that may arguably support the appeal.

      Judgment of sentence affirmed.       Amended Application to Withdraw

Appearance granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/03/2020



                                     -6-
J-S26040-20




              -7-